Stephens, J.
1. A plea of payment, or of an accord and satisfaction, is insufficient and subject to special demurrer when it does not allege with reasonable certainty the time and place of payment, but alleges only that a certain amount in accord and satisfaction was agreed upon and paid. Wortham v. Sinclair, 98 Ga. 173 (25 S. E. 414); Smith v. Mechanics National Bank, 108 Ga. 211 (33 S. E. 857).
2. The judge of the superior court did not err in refusing to sanction a petition for certiorari which complained of the verdict and judgment only upon the ground that the trial judge erred in striking such a plea as above indicated.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.